Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. Section 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Amended Transitional Report of Lake Victoria Mining Company, Inc. (the “Company”) on Form 10-Q (T)/A-1 for the period end of March 31, 2009 as filed with the Securities and Exchange Commission on the date here of (the “report”), I, Roger A. Newell, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated this 31st day of August, 2010. ROGER A. NEWELL Roger A. Newell Chief Executive Officer and Chief Financial Officer
